Daniels, J.
The motion, on the decision of which the order appealed from was made, was predicated on the practice provided by chapter 239 of the Laws of 1873. This was not affected by the decision made, in which it was held that so much of that chapter as provided for the extension of the jurisdiction of the courts mentioned in it, was in contravention of the constitution of the State. Sanders v. Staten Island R. R. Co., 53 N. Y. 450. The other pro-" visions of the chapter apply to all actions pending in the courts mentioned in it, and include those of which these courts have unquestioned jurisdiction under the statutes previously enacted upon that subject. As to those actions it provided a mode in which they might be removed into this court and the place of trial changed, whenever the settled practice required that to be done. Id., §§ 3, 4. And an appeal to the general term has been secured to the party defeated on the motion of so complete a nature as to present for review all questions before the special term upon the hearing of the motion. Id., § 5.
But by the practice provided for this class of cases no different rules have been prescribed for the disposition of the motion than those applied by this court for the decision of the same class of motions made in actions commenced and pending therein.,
*561By those rules a motion to change the place oí trial for any reason is required to be made with reasonable diligence after issue has been joined in the action. If it is not, that of itself is a sufficient reason for the denial of the motion. Lynch v. Mosher, 4 How. 86.
The issue in this action was. joined on the 20th of September, .1873, and the order to show cause why the action should not be removed into this court and the place of trial changed was not made until the 8th of August, 1874. During that interval it was noticed for trial and placed on the calendar of the superior court, and two circuits have been held in the county of Queens, to which the defendant applied to have the place of trial changed.
This delay, together with the loss of these two circuits at which this action could probably have been tried, if the motion had been promptly noticed and the change made, constitute sufficient reason for the denial of the motion.
The order appealed from should be affirmed, with S10 costs and disbursements on the appeal to the respondent.

Order affirmed.